Mr. Justice Beckwith delivered the opinion of the Court: Section 4 of the act of February 11, 1857 (Sess. Laws, p. 13), provides “ that in all suits at common law in the Circuit Courts “ of said circuit where interlocutory judgments shall be given “ upon the default of any defendant, and the action is founded “ upon contract, whether such contract be in writing or other- “ wise, and the damages are unliquidated and do not rest in “ computation, the said court may, in its discretion, without the “ intervention or impanneling of a jury, hear evidence and assess “ damages and enter final judgment therefor.” The Circuit Court of Logan county was one of the courts mentioned in the act, and the court below heard the evidence, assessed the damages, and rendered final judgment therefor as it was authorized to do by the act. Judgment affirmed.